United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3677
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri
Ricky Lynn Davis,                        *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: March 29, 2000

                                Filed: April 10, 2000
                                    ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                           ___________

PER CURIAM.

       Ricky Lynn Davis appeals from the final judgment entered in the District Court1
for the Eastern District of Missouri upon his guilty plea to being a felon in possession
of a firearm, in violation of 18 U.S.C. § 922(g)(1). The district court sentenced
appellant to eighty-five months imprisonment and three years supervised release. For
reversal, Davis argues that the court erred in applying a four-level enhancement under

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
U.S.S.G. § 2K2.1(b)(5) (1998) for possessing the firearm in connection with another
felony offense, the circumstances of which were testified to at sentencing by Davis’s
ex-girlfriend. For the reasons discussed below, we affirm the judgment of the district
court.

       We reject Davis’s challenge to his ex-girlfriend’s credibility. The district court’s
decision to credit her testimony is virtually unreviewable on appeal, and we are
unpersuaded that it should be disturbed in this case. See United States v. Johnson, 169
F.3d 1092, 1098 (8th Cir.), cert. denied, 120 S. Ct. 143 (1999). We also find no merit
to Davis’s argument that the district court erred in failing to make specific credibility
findings. See United States v. Moss, 138 F.3d 742, 745 (8th Cir. 1998) (rejecting
argument that district court neglected to make specific credibility findings in light of
conflicting witness testimony, where it was apparent which witness’s testimony court
had credited).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-